Charge 22 is directed to the consideration vel non of a promise made by the defendants to Goodson as to change of terms of the executory contract, and not as to consideration moving from plaintiff to defendants. North Alabama Lumber Co. v. Board of Education of Marion County, 210 Ala. 254, 97 So. 734; Moore v. Williamson, 213 Ala. 274, 104 So. 645, 42 A.L.R. 981. Under the undisputed evidence as to this phase, the charge was refused without reversible error. The modification of an executory agreement may rest on the mutual assent of the parties as consideration for the modified agreement. Moore v. Williamson, supra.